Citation Nr: 1204733	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969; he died in December 1977.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim.  The appellant was scheduled to attend a Board hearing in August 2009; however, she failed to appear.  In a September 2010 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for the cause of the Veteran's death, and remanded the merits of the claim for further development.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in December 1977, and the immediate cause of death was cardiorespiratory arrest due to astrocytoma.

2.  It is presumed that the Veteran was exposed to herbicides during his period of service.

3.  The Veteran's diabetes mellitus, type II, was not the immediate or underlying cause of the Veteran's death.

4.  The Veteran's astrocytoma was not manifested in service, and is not otherwise due to service, to include exposure to herbicides.

5.  At the time of the Veteran's death, service connection was not in effect for any disability.  

6.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2005, a VCAA letter was issued to the appellant, prior to issuance of the October 2005 rating decision.  The VCAA letter effectively notified the appellant of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.

In the instant case, in October 2010 the appellant was informed of the evidence and information required to substantiate a DIC claim, but as service connection was not in effect for any disabilities at the time of the Veteran's death, the Board finds that no prejudice has resulted to the appellant.  Any error in complying with Hupp was harmless error under the facts of this case and no useful purpose would be served by delaying appellate review for issuance of further VCAA notice to comply with Hupp.  Likewise, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service VA medical records.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Likewise, in a November 2010 submission from the appellant, she indicated that she had no further evidence to submit.  In March 2011 a VA opinion was proffered pertaining to the etiology of the Veteran's cause of death.  See 38 U.S.C.A. § 5103A(a).  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Certificate of Death reflects that the Veteran died from cardiorespiratory arrest due to astrocytoma.  The Board notes that the appellant asserts that the Veteran's brain cancer which caused his death was due to exposure to herbicides during his service in Vietnam.  VA treatment records for the period December 1976 to March 1977 reflect a diagnosis of chemical diabetes mellitus and contain other references to diabetes.  While the appellant initially asserted that the Veteran's "brain cancer" was due to herbicide exposure in the Republic of Vietnam, in August 2009 she submitted a statement asserting that his diabetes mellitus caused or contributed to his death.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had 1 year, 5 months, and 29 days of foreign service, and received the Vietnam Service Medal with 4 Bronze Stars and the Republic of Vietnam Campaign Medal; thus, due to his Vietnam service, it is presumed that he was exposed to herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  The Board notes that diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001; thus, many years after the Veteran's death.  See 38 C.F.R. § 3.114; Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  

Thus, based on regulations enacted subsequent to the Veteran's death, it is presumed that the Veteran was exposed to an herbicide agent.  However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for cancers of brain and nervous system.  See 75 Fed. Reg. 32540 (June 8, 2010), 75 Fed. Reg. 81332-81335 (December 27, 2010).  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for astrocytoma, which is a type of brain tumor.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to this disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for brain cancer due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the question remains whether he had diabetes mellitus, type II, during his lifetime, and whether any diabetes mellitus, type II, which is a presumptive disability, contributed substantially or materially to his death.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Initially, the Board notes that service treatment records do not reflect a diagnosis of brain cancer or cardiorespiratory problems.  The post-service medical evidence reflects that brain cancer was initially diagnosed in or about 1976, thus approximately 7 years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's cancer of the brain or cardiorespiratory problems manifested during service or that they are otherwise related to his active service.  

In March 2011, a VA opinion was proffered based on a review of the Veteran's claims folders.  Based on a review of the Veteran's treatment records, the examiner concluded that the Veteran had diabetes mellitus, type II, during his lifetime, but that diabetes mellitus, type II, is less likely than not a substantial or contributing factor in the Veteran's death.  The examiner noted that the Certificate of Death and hospital summary note dated November 30, 1977 to December [redacted], 1977, have a diagnosis of cardiorespiratory arrest secondary to astrocytoma, supported by clinical findings of increasing intracranial pressure status post convulsion, with no documentation of uncontrolled diabetes mellitus, type II.  There is no known association or causation found in the medical literature concerning astrocytoma with diabetes mellitus.  The examiner explained that although uncontrolled diabetes mellitus can lead to hyperosmolar coma and diabetic ketoacidosis symptoms, the circumstances and history of astrocytoma precluding the Veteran's demise are more likely to have been attributed to increased intracranial pressure and Grand mal seizure, and eventual cardiorespiratory arrest.  

Thus, while it is presumed that his diabetes mellitus, type II, manifested due to service based on presumed herbicide exposure, the medical examiner concluded that his diabetes mellitus did not cause or contribute to his death.   

The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board acknowledges the medical treatise evidence submitted by the appellant pertaining to 'Diabetic Coma' and 'How Does Diabetes Effect the Heart?'  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Although the studies of record indicate that diabetes can be a contributing factor to heart problems, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.  Moreover, the VA opinion of record specifically concludes that the Veteran's diabetes mellitus was not a contributing factor to his death.  Thus, the medical articles submitted by the appellant are insufficient to establish a nexus between the cause of the Veteran's death and his active service.  The appellant has not otherwise submitted any evidence in support of her assertion that the Veteran's cause of death was due to his diabetes mellitus or herbicide exposure.

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that his cause of death was due to diabetes mellitus and exposure to herbicides in service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's death was due to exposure to herbicides; however, the appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and his brain cancer is not the type of medical condition whose etiology is readily determined by observation.  Likewise, the appellant is not competent to offer an opinion that the Veteran's diabetes mellitus caused or contributed to his death.  The appellant has offered statements that the Veteran's diabetes mellitus was uncontrolled at the time of his death, and thus caused his death.  The VA examiner specifically noted that if the Veteran was an uncontrolled diabetic for several years, the laboratory findings would most likely reflect an abnormality at that time.  Otherwise, the appellant is not competent to offer an opinion with regard to the etiology of the Veteran's death.  

As the conditions which caused or contributed to the Veteran's death were not shown in service, and the records contain no suggestion of a causal link between his death and active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


